Title: To George Washington from William Heath, 21 February 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands February 21. 1782.
                  
                  Major Villefranche of the engineers has this morning intimated to me, that he thinks he has been forgotten in promotion, and fears the reason has been, absence from the active and glorious seige of York and capture of earl Cornwallis.  He has requested me to represent to your Excellency how he has been employed here the last campaign.  His faithful services, unremitting zeal and exertions for the public, exhibited on all occasions, constrain me to represent them.  Major Villefranche was sent to the northward by your Excellency’s orders in June last, where, from the report of the officers, he was essentially useful.  In October he returned here and expressed an earnest wish to go to the southward.  The northern frontier being then threatened by the enemy, I directed him to return immediately to that quarter, to afford such advice and aid to the commanding officer of the American forces as might be needful from an engineer—He went with the greatest expedition—His services there were represented to me as very important and highly beneficial—Indeed, throughout the whole tenor of his conduct, as far as has fallen under my observation, he has, on every occasion, discovered abilities, a warm attachment to our cause, and ardent desires to promote the public service.  I have the honor to be With very great regard, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               